Fourth Court of Appeals
                                          San Antonio, Texas

                                     MEMORANDUM OPINION
                                              No. 04-13-00654-CV

                                        IN RE Robert SAMANIEGO

                                       Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: October 23, 2013

PETITION FOR WRIT OF MANDAMUS DENIED

           On September 27, 2013, relator filed a pro se petition for writ of mandamus. The court has

considered relator’s petition for writ of mandamus and is of the opinion that relator is not entitled

to the relief sought. 2 Accordingly, the petition for writ of mandamus is denied. See TEX. R. APP.

P. 52.8(a).


                                                           PER CURIAM




1
  This proceeding arises out of Cause No. 12-0784-CV, styled In the Matter of the Marriage of Mary Samaniego and
Robert Samaniego, pending in the 25th Judicial District Court, Guadalupe County, Texas, the Honorable W.C.
Kirkendall presiding.
2
  Relator has been provided with complete copies of the clerk’s and reporter’s records filed in the related appeal, No.
04-13-00519-CV, styled Samaniego v. Samaniego, currently pending before this court.